                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MARILYN L. HAMIL TON,
               Plaintiff                                      CIVIL ACTION

                v.

WILMAC CORP. et al.,                                         No. 18-1141
                Defendants

                                      MEMORANDUM


 PRATTER, J.                                                                   DECEMBER 3, 2019

         Prose plaintiff Marilyn Hamilton brings claims under the Americans with Disabilities Act

(ADA) against Wilmac Corporation and Attleboro Nursing and Rehab Center for their alleged

failure to hire and failure to accommodate. The defendants now move to dismiss Ms. Hamilton's

second amended complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).              For the

following reasons, the Court dismisses Ms. Hamilton's claims against Wilmac, dismisses Ms.

Hamilton's failure-to-hire claim against Attleboro, and denies the defendants' motion to dismiss

with respect to Ms. Hamilton's failure-to-accommodate claim against Attleboro.

    I.      Background 1

         Ms. Hamilton believes that the defendants violated the ADA by failing to hire her or

provide her reasonable accommodations for her disability. She filed a complaint with the EEOC

and received a right to sue letter on or about February 12, 2018. See Def.s' Mem. in Supp. of Mot.

to Dismiss, Doc. No. 22-1 at 1. She filed this action against Attleboro and Wilmac Corporation

on March 16, 2018. The litigants have since gone through two prior rounds of motions to dismiss.



        In ruling on this motion to dismiss, the Court must accept the facts presented in the second
amended complaint in the light most favorable to Ms. Hamilton and "accept all of the allegations
as true." ALA, Inc. v. CCAIR, Inc., 29 F.3d 855,859 (3d Cir. 1994).
                                                 1
        The Court granted the defendants' first motion to dismiss with leave for Ms. Hamilton to

amend her complaint. Doc. No. 13. After Ms. Hamilton filed her first amended complaint, the

Court granted the defendants' second motion to dismiss and-"[i]n light of Ms. Hamilton's prose

status, and in an abundance of indulgence"-granted Ms. Hamilton one more opportunity to

amend her complaint. Doc. No. 20. Ms. Hamilton filed her second amended complaint on April

12, 2019. 2 Doc. No. 21. The defendants now move to dismiss Ms. Hamilton's second amended

complaint under Rule 12(b)(6). Doc. No. 22.

       Ms. Hamilton suffers from "hearing loss," which has been diagnosed in medical

evaluations. Doc. No. 21 at 2. To compensate, Ms. Hamilton has used hearing aids and a sign

language interpreter. Id. at 16-18. Despite her hearing loss, she states that she can perform the

functions of a certified nursing assistant, as she has for over ten years. She states that she is "well

able to perform the functions of the job with or without accommodations." Id. at 6.

       Ms. Hamilton first applied for a certified nursing assistant position at Attleboro in person.

Twice during October 2017, Ms. Hamilton also applied to be a certified nursing assistant at

Attleboro through the website "Ziprecruiter.com". Id. at 4, 21-23. Ms. Hamilton states that

Attleboro "currently and constantly" has both full-time and part-time job positions available that



2
        In response to the Court's grant of the defendants' motion to dismiss the first amended
complaint with leave to amend, Ms. Hamilton filed a document she titled as a "motion." Upon
careful review, the Court determined that the document should be designated as Ms. Hamilton's
second amended complaint. Doc. No. 23. The second amended complaint contains an initial cover
page, a typed narrative, and various exhibits. For ease of reference, the Court will use the ECF-
generated page numbers when referring to the second amended complaint.
        Moreover, an "amended complaint supersedes the original and renders [the original] of no
legal effect, unless the amended complaint specifically refers to or adopts the earlier pleading."
West Run Student Housing Assocs., LLC v. Huntington Nat'! Bank, 712 F.3d 165, 171 (3d Cir.
2013) (internal quotations omitted); see also Doc. No. 20. Upon careful review, Ms. Hamilton's
second amended complaint does not refer to or adopt her amended complaint and, therefore,
supersedes it. Thus, the Court will only consider allegations pleaded in the second amended
complaint.
                                                  2
she is qualified to complete. Id. at 3. 3 She alleges that these positions were available both when

she applied and when she filed her second amended complaint over a year later.

          At some point, Attleboro called Ms. Hamilton requesting that she contact them to set up a

job interview. When Ms. Hamilton returned Attleboro's call, an unidentified individual denied

her an opportunity to come in for a job interview and stated, "But your [sic] deafl" Id. at 4-5. Ms.

Hamilton also alleges that she communicated to an "HR Employee"4 during a phone call that

although hearing impaired, she could become familiar with the residents' needs if she was trained

or provided a sign language interpreter. Ms. Hamilton stated that she could request the sign

language interpreter "from an agency if need be." Id. at 4. The HR employee responded, "I didn't

call you anyways" and ended the phone call. Id. at 5. Ms. Hamilton alleges that she later received

a separate call from an unidentified person who found her information on Ziprecruiter.com, but

"was refused a job interview again." Id.

    II.      Legal Standard

          At the outset, the Court notes that Ms. Hamilton's pro se pleading must be "liberally

construed." Estelle v. Gamble, 429 U.S. 97, 106 (1976); see also Bieros v. Nicola, 839 F. Supp.

332, 334 (E.D. Pa. 1993). Due to an "understandable difference in legal sophistication," pro se

litigants such as Ms. Hamilton are held to a "less exacting standard" than trained counsel. Lopez

v. Brown, No. 04-6267, 2005 WL 2972843, at *2 (D.N.J. Nov. 4, 2005) (citing Haines v. Kerner,

404 U.S. 519, 520 (1972)). The Court stands prepared to "apply the applicable law, irrespective




3
         Ms. Hamilton's documents show that both positions she applied to online had "closed" by
the time she printed the documents. Id. at 21-23. Ms. Hamilton does not allege that Attleboro
filled the positions in a manner giving rise to an inference of discrimination.

4
         It is unclear whether Ms. Hamilton alleges a distinct communication separate from the
initial communication where Ms. Hamilton was allegedly called "deaf."
                                                 3
of whether the prose litigant has mentioned it by name." Dluhos v. Strasberg, 321 F.3d 365, 369

(3d Cir. 2003) (internal citation omitted).

        A Rule l 2(b)(6) motion to dismiss tests the sufficiency of a complaint. Although Rule 8

of the Federal Rules of Civil Procedure requires only "a short and plain statement of the claim

showing that the pleader is entitled to relief," FED. R. Civ. P. 8(a)(2), "to 'give the defendant fair

notice of what the ... claim is and the grounds upon which it rests,"' the plaintiff must provide

"more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted) (alteration

in original).

        To survive a motion to dismiss, the plaintiff must plead "factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Specifically, "[f]actual allegations must be enough

to raise a right to relief above the speculative level." Twombly, 550 U.S. at 555. The question is

not whether the claimant "will ultimately prevail ... but whether [her] complaint [is] sufficient to

cross the federal court's threshold." Skinner v. Switzer, 562 U.S. 521, 530 (2011) (citation and

internal quotation marks omitted). Thus, assessment of the sufficiency of a complaint is "a

context-dependent exercise" because "[s]ome claims require more factual explication than others

to state a plausible claim for relief." W Pa. Allegheny Health Sys., Inc. v. UPMC, 627 F.3d 85,

98 (3d Cir. 2010).

        In evaluating the sufficiency of a complaint, "a court must consider only the complaint,

exhibits attached to the complaint, matters of public record, [and] undisputedly authentic

documents if the complainant's claims are based upon these documents." Mayer v. Belichick, 605

F.3d 223, 230 (3d Cir. 2010). The Court must "accept all allegations as true." ALA, 29 F.3d at



                                                  4
859; see also Twombly, 550 U.S. at 555 (stating that courts must "assum[e] that all the allegations

in the complaint are true (even if doubtful in fact)"). A court must also accept as true all reasonable

inferences emanating from the allegations, and view those facts and inferences in the light most

favorable to the nonmoving party. See Rocks v. City of Phila., 868 F.2d 644,645 (3d Cir. 1989);

see also Revell v. Port Auth., 598 F.3d 128, 134 (3d Cir. 2010).

          That admonition does not demand that the Court ignore or discount reality. The Court

"need not accept as true unsupported conclusions and unwarranted inferences," Doug Grant, Inc.

v. Greate Bay Casino Corp., 232 F.3d 173, 183-84 (3d Cir. 2000) (citations and internal quotation

marks omitted), and "the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice." Iqbal, 556 U.S. at 678; see also

Morse v. Lower Merion Sch. Dist., 132 F.3d 902,906 (3d Cir. 1997) (explaining that a court need

not accept a plaintiffs "bald assertions" or "legal conclusions" (citations omitted)). If a claim "is

vulnerable to 12(b)( 6) dismissal, a district court must permit a curative amendment, unless an

amendment would be inequitable or futile." Phillips v. Cty. of Allegheny, 515 F.3d 224,236 (3d

Cir. 2008).

   III.       Discussion

          Although not stated explicitly, Ms. Hamilton's second amended complaint can be fairly

interpreted to make claims under the ADA for failure to hire and failure to provide reasonable

accommodations.

          As a preliminary matter, the only facts asserted against Wilmac in Ms. Hamilton's second

amended complaint are that Wilmac maintains a non-discrimination policy and Attleboro, a

Wilmac facility, did not follow that policy. Ms. Hamilton does not plead any facts concerning



                                                  5
agency, vicarious liability, or any other facts to suggest that Wilmac was in any way involved in

her allegations.    Without any facts suggesting Wilmac's involvement in Ms. Hamilton's

allegations, there is insufficient factual content available to allow the Court to draw any reasonable

inference of Wilmac's liability. See Iqbal, 556 U.S. at 678. After allowing Ms. Hamilton two

additional chances to sufficiently assert Wilmac's liability, the Court now grants the motion to

dismiss as it relates to Wilmac.

    A. Failure to Hire

        The ADA prohibits an employer from discriminating "against a qualified individual on the

basis of disability in regard to job application procedures, the hiring, advancement, or discharge

of employees, employee compensation, job training, and other terms, conditions, and privileges of

employment." 42 U.S.C. § 12112(a). A plaintiff is not required to establish a prima facie case to

survive a motion to dismiss for failure to state a claim; however, she must "put forth allegations

that raise a reasonable expectation that discovery will reveal evidence of the necessary element[s]."

Fowler v. UPMC Shadyside, 578 F.3d 203,213 (3d Cir. 2009) (quotations omitted).

       To establish a prima facie case of employment discrimination alleging a failure to hire, a

plaintiff must show that: (1) she belongs to the protected category; (2) she applied for and was

qualified for a position for which the covered employer was seeking applicants; (3) despite her

qualifications, she was not hired, and; (4) after her rejection, the position remained open, or was

filled in a manner giving rise to an inference of discrimination. Olson v. General Elec. Astrospace,

101 F.3d 947,951 (3d Cir. 1996); see also Alja-Iz v. US. Virgin Islands Dep't of Educ., 626 Fed.

App'x 44, 46 (3d Cir. 2015); Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994) (discussing a

failure-to hire-claim in a Title VII case). The Court will only consider the first, second, and fourth




                                                  6
elements of the prima facie case, inasmuch as there is no dispute that Attleboro did not hire Ms.

Hamilton.

    1. Membership in a Protected Category

         Ms. Hamilton contends that she suffers from hearing loss and is disabled within the

meaning of the ADA. The ADA defines a disability, in part, as "a physical or mental impairment

that substantially limits one or more major life activities of such individual."            42 U.S.C.

§ 12102(1 )(A). Major life activities include hearing. Id. at§ 12102(2)(A). Courts must be mindful

that determining whether a plaintiff suffers from a disability is an "extraordinarily fact-intensive"

inquiry that must be considered on a case-by-case basis. Emory v. AstraZeneca Pharm. LP, 401

F.3d 174, 182 (3d Cir. 2005). At this early stage in the proceedings, Ms. Hamilton does not need

to prove she meets the statutory minimums. She only needs to demonstrate that she has a plausible

claim.

         Ms. Hamilton pleads and includes documents suggesting that she is disabled within the

meaning of the ADA due to her hearing loss. Her hearing loss has been diagnosed in medical

evaluations and has required her to wear hearing aids and use a sign language interpreter. Ms.

Hamilton's disability-related "allegations meet our lenient standards of notice pleading." Id.

Thus, she has sufficiently stated the first element of the prima facie case, namely that she is a

member of a protected class.

    2. Application and Qualifications

         Ms. Hamilton claims that she applied for a certified nursing assistant position at Attleboro,

is currently qualified as a certified nursing assistant, and has been qualified for at least ten years.

Therefore, she has sufficiently alleged the second element of her prima facie.




                                                   7
    3. Whether the Position Remained Open or was Filled in a Manner that Gives Rise to an
       Inference of Discrimination

        As she did in her first amended complaint, in her second amended complaint Ms. Hamilton

again fails to allege facts that the position she applied for remained open or was filled in a manner

that gives rise to an inference of discrimination. Ms. Hamilton alleges that Attleboro "currently

and constantly" has job openings. Doc. No. 21 at 3. In ruling on the second motion to dismiss,

the Court found a similar allegation to be insufficient. 5 Alleging that Attleboro is always seeking

employees does not serve to plead facts asserting that the specific position she applied for remained

open. Conversely, Ms. Hamilton submits documents to suggest that the specific job positions she

applied for were filled at the time the documents were printed. Id. at 21-23.

       Ms. Hamilton similarly pleads that part-time and full-time certified nursing assistant

positions at Attleboro were available when she applied and when she filed her second amended

complaint. Id. at 3, 13-15. Ms. Hamilton's allegation that the positions were available when she

applied in October 2017 is irrelevant to this inquiry. Ms. Hamilton's allegations that Attleboro

was seeking a certified nursing assistant at the time she filed her second amended complaint-at

the very least 13 months after the alleged discriminatory conduct occurred6-again do not

reasonably suggest that the specific job positions she applied for remained open. Ms. Hamilton

does not allege that the positions she applied for were filled in a manner giving rise to an inference

of discrimination. Because Ms. Hamilton has not sufficiently alleged that the specific position she




5
       In Ms. Hamilton's first amended complaint, she pleaded, "Wilmac Corp has many
openings and [is] constantly seeking employees." Doc. No. 15 at 5.
6
        Ms. Hamilton does not plead when the alleged discriminatory phone calls occurred. In
assessing the relevance of job positions available when Ms. Hamilton filed her second amended
complaint, the Court conservatively infers that the phone call occurred before she filed her initial
complaint on March 20, 2018.
                                                  8
applied to remained open or was filled in a discriminatory manner, she has not pleaded the fourth

element of the prima facie case for a failure-to-hire claim.

        Although"[ c]omplaints filed prose are construed liberally," only claims stating a plausible

claim for relief can survive a motion to dismiss. Badger v. City of Phi/a. Office of Prop.

Assessment, 563 Fed. App'x 152, 154 (3d Cir. 2014) (citation and internal quotation marks

omitted). After three attempts, Ms. Hamilton has not pleaded a plausible failure-to-hire claim.

Therefore, her failure-to-hire claim against Attleboro is dismissed with prejudice.

    B. Failure to Accommodate

        The ADA prohibits an employer from "not making reasonable accommodations to the

known physical or mental limitations of an otherwise qualified individual with a disability who is

an applicant or employee, unless such covered entity can demonstrate that the accommodation

would impose an undue hardship on the operation of the business of such covered entity."

42 U.S.C. § 12112(b)(5)(A). For an employer "to be found liable for discrimination on the basis

of failure to accommodate, the plaintiff must prove (1) he is a disabled person within the meaning

of the ADA; (2) he is otherwise qualified to perform the essential functions of the job, with or

without reasonable accommodations by the employer; and (3) he has suffered an otherwise adverse

employment decision as a result of discrimination ... [which] in this context include[s] refusing to

make reasonable accommodations for a plaintiffs disabilities." Hohider v. United Parcel Serv.,

Inc., 574 F.3d 169, 186-87 (3d Cir. 2009)(quoting Williams v. Phi/a. Housing Auth. Police Dep 't,

380 F.3d 751, 761 (3d Cir. 1999)) (citation and internal quotations omitted) (alterations in

original).

        The defendants point out that "when accommodations are at issue in an ADA claim, the

burden is on the employee or a representative to inform the employer of both the disability and



                                                 9
desire for an accommodation." Drozdowski v. Northland Lincoln Mercury, 321 Fed. App'x 181,

185 (3d Cir. 2009) (citing Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 313 (3d Cir. 1999)

("What matters under the ADA are not formalisms about the manner of the request, but whether

the employee or a representative for the employee provides the employer with enough information

that, under the circumstances, the employer can be fairly said to know of both the disability and

desire for an accommodation.")); Def.s' Mem. in Supp. of Mot. to Dismiss, Doc. No. 22-1 at 8.

       As noted, Ms. Hamilton alleges that she suffers from hearing loss that could qualify as a

disability under the ADA and that she is qualified to perform the essential functions of a certified

nursing assistant. Therefore, at issue is only whether Ms. Hamilton alleges that Attleboro, after

receiving notification of Ms. Hamilton's disability and request for an accommodation, refused to

reasonably accommodate her disability.

       Ms. Hamilton pleads that she spoke with an Attleboro HR employee over the phone.

During that phone call, Ms. Hamilton communicated that she is hearing impaired and would be

able to become familiarized with the residents' needs if she was trained or had a sign language

interpreter. In response, the HR employee said, "[W]ell I didn't call you anyways" and ended the

phone call. Doc. No. 21 at 5.

       As an initial matter, Ms. Hamilton's allegations that she communicated her disability and

potential related accommodations to an Attleboro HR employee sufficiently defeat Attleboro's

argument that Ms. Hamilton did not sufficiently notify Attleboro of her disability or requested

accommodations.




                                                10
       Although Ms. Hamilton could certainly have alleged more details, she sufficiently pleads

that Attleboro 7 refused to reasonably accommodate her disability. Ms. Hamilton's allegations that

an Attleboro HR employee abruptly ended the phone call after Ms. Hamilton explained her hearing

impairment and potential related accommodations are at least sufficient to give Attleboro "fair

notice" of her claim "and the grounds upon which it rests." Gavura v. Pa. State House of

Representatives, 55 Fed. App'x 60, 64 (3d Cir. 2002). Therefore, Ms. Hamilton's failure-to-

accommodate claim against Attleboro survives this motion to dismiss.

                                          CONCLUSION

       For the foregoing reasons, Ms. Hamilton's claims against Wilmac and failure-to-hire claim

against Attleboro are dismissed with prejudice. Ms. Hamilton may, however, proceed with her

failure-to-accommodate claim against Attleboro. An appropriate order follows.




                                                    UNITED STATES DISTRICT JUDGE




7       When accepting as true all inferences emanating from Ms. Hamilton's second amended
complaint and construing her pro se pleadings liberally, a human resources employee can be
inferred to have the ability to make a hiring decision.
                                               11
